Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed over the prior art of record because the prior art of record including US 20150382128 cited by applicant as the closest prior art, which is directed to a similar concept of the claimed invention, mainly include limitations comprising: playing back audio content by a playback device (speakers); detect that location of one or more listeners relative to playback device has changed to different location (user position sensor); and based on detection that the location of one or more listeners relative to the first playback device has changed, perform, by a console (306 or 406) or computing device (315), a calibration to playback device (see Figs. 3 and 4). However, there is a difference between the closest prior art and the claimed invention is that the closest prior art to fail to include features comprising a combination of: play back audio content according to a first calibration via the one or more audio amplifiers; detect that an arrangement of one or more listeners relative to the first playback device has changed from a first arrangement to a second arrangement; and based on detection that the arrangement of one or more listeners relative to the first playback device has changed from the first arrangement to the second arrangement, apply a second calibration to playback by the first playback device, as recited in claim 1 and similarly recited in each of claims 8 and 15.
            Other references of the record are directed to the similar concept of the claimed invention, but none of them teaches nor fairly suggest any features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to .
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688